IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                Assigned on Briefs September 19, 2001

                    MARTA MONZON v. MIGUEL ANGEL MONZON

                          Appeal from the Circuit Court for Hamilton County
                              No. D57538      L. Marie Williams, Judge

                                           FILED OCTOBER 31, 2001

                                         No. E2000-03155-COA-R3-CV


The appellant, Marta Monzon, filed her notice of appeal more than 30 days after the entry of the trial
court’s final judgment. As a consequence of this late filing, we are without jurisdiction to hear this
appeal. Accordingly, the appeal is dismissed.

            Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

Marta Monzon, Collegedale, Tennessee, Pro Se.

No appearance by appellee.

                                         MEMORANDUM OPINION1

       This is a post-divorce proceeding. Following hearings on August 3, 2000, and October 16,
2000, the trial court entered an order on October 18, 2000. Ms. Monzon filed a notice of appeal on
December 18, 2000.

         The notice of appeal was not timely filed. Tenn. R. App. 4(a) clearly provides that the
“notice of appeal required by [Tenn. R. App. P.] 3 shall be filed with and received by the clerk of
the trial court within 30 days after the date of entry of the judgment appealed from.” In the instant


       1
           Rule 10 of the Rules o f the Court of Appeals p rovides as follows:

                   This Court, with the c oncurren ce of all judges participating in the case, may affirm,
                   reverse or modify the actions of the trial court by memorandum opinion when a
                   formal opinion would have no precedential value. W hen a case is decid ed by
                   memorandum opinion it sha ll be designa ted “ME MOR AND UM O PINIO N,” shall
                   not be published, and shall not be cited or relied on for any reason in any unrelated
                   case.
case, the notice of appeal was filed more than 30 days after the entry of the trial court’s judgment.
We are without authority to extend the “time for filing a notice of appeal prescribed in [R]ule 4.”
Tenn. R. App. P. 2. Furthermore, we cannot “enlarge the time for filing” the notice of appeal. Tenn.
R. App. P. 21(b). “This Court lacks jurisdiction to hear and decide a case if the notice of appeal is
not timely filed.” Begley Lumber Co. v. Trammell, 15 S.W.3d 455, 456 (Tenn. Ct. App. 1999),
perm. app. denied March 6, 2000.

       This appeal is dismissed at the costs of Marta Monzon. This case is remanded for
enforcement of the trial court’s judgment and for collection of costs assessed below, all pursuant to
applicable law.



                                                      ___________________________________
                                                      CHARLES D. SUSANO, JR., JUDGE




                                                -2-